OPINION — AG — ** COMMERCIAL CODE ** THE UCC FILINGS CONTAINED IN A COUNTY CLERK'S OFFICE ARE PUBLIC RECORDS. A COUNTY CLERK OR FILING OFFICER MUST FOLLOW THE STATUTORY FRAME WORK FOR PROVIDING UCC INFORMATION, AND MAY NOT DO SO OVER THE TELEPHONE. A COUNTY CLERK OR FILING OFFICER IS BOUND BY STATUTORY MANDATE, AND MAY NOT ARBITRARILY CHARGES FEES TO OUT OF COUNTY REQUESTORS AND NOT CHARGE IN COUNTY REQUESTORS. FINALLY, THE USE OF A UCC-4 FORM BY THE REQUESTING PARTY IS NOT A PREREQUISITE TO THE ASSESSMENT OF THE STANDARD FEE BY THE COUNTY CLERK. CITE: 28 Ohio St. 1978 Supp., 32 [28-32], 12A O.S. 1978 Supp., 9-403(A) [12A-9-403], 12A O.S. 1971, 9-407 [12A-9-407] (H. LEE SCHMIDT)